Title: To George Washington from the Commissioners for the District of Columbia, 8 February 1793
From: Commissioners for the District of Columbia
To: Washington, George



Sir
Washington 8th Feby 1793

We have received your favour of 31st January on the subject of the Compensation necessary to be made us for our part and future services as Commissioners, and requiring a candid communication of our Sentiments thereupon—As it is both Interesting and delicate and withall one in which we are jointly concerned we hope it will be a sufficient apology for our not entering on it at present, that Mr Johnson is not with us, owing to indisposition—From a letter just received from him, we expect him before we can possibly rise, when we shall give it very candidly.
The continuance of Mr Ellicott’s ill humor with us on account of the opinion which his letter necessarily extracted from us at our last meeting has made the present a very disagreeable one to us—We have done every thing in our power to pr[e]serve a good agreement for the time he is with us but in vain—He refuses to give us any Account of the business of his department till he has finished in May[.] If he should persist in this opinion after reflection, it will be impossible for us to continue him even to that time As such an example cannot fail extending its influence to all others under our direction—As the season is fast aproaching for commencing operations and we feel strongly the necessity of using every exertion in our power to inspire confidence which a spirited prosicution of the several objects of our

employment in the course of the Summer can give, we have to lament that only ten thousand Dollars have been yet received from Virginia on your second Draft—We have written to the executive of that State requesting a payment of the ballance—For fear we should not meet with sucess would it not be advisable to send your Draft on the Maryland treasury for the third Installment of that State. Our embarrassment will be very great if we cannot soon obtain money either from the one or the other. We are &c.

Dd Stuart
Danl Carroll

